COURT OF APPEALS
                                         FOR THE
                                 THIRD DISTRICT OF TEXAS
                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                          (512) 463-1733




Date:           March 28, 2013

Case Numbers: 03-13-00112-CR, 03-13-00115-CR & 03-13-00116-CR
Trial Court Nos.: CR-12-0484, CR-11-0554 & CR-11-0462

Style:          Roland Sosa v. The State of Texas


The enclosed opinion and judgments were sent this date to the following persons:


 The Honorable Gary L. Steel                       The Honorable Sherri Tibbe
 Judge, 274th District Court                       Hays County District Attorney
 101 E. Court Street, Room 205                     Hays County Government Center
 Seguin, TX 78155-5779                             712 South Stagecoach Trail, Suite 2057
                                                   San Marcos, TX 78666
 The Honorable Lisa C. McMinn
 State Prosecuting Attorney                        The Honorable Beverly Crumley
 P. O. Box 13046                                   Hays County District Clerk
 Austin, TX 78711                                  Hays County Government Center
                                                   712 South Stagecoach Trail, Suite 2211
 Mr. Roland Sosa                                   San Marcos, TX 78666
 TDCJ ID# 219245
 1307 Uhland Road
 San Marcos, TX 78666